Case: 15-60793      Document: 00513675057         Page: 1    Date Filed: 09/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-60793                             FILED
                                  Summary Calendar                   September 13, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK SANDERS, also known as Tall Guy, also known as Crane,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:14-CR-125-4


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Derrick Sanders appeals the 151-month sentence he received after
pleading guilty to conspiracy to possess with the intent to distribute cocaine.
He contends that the district court did not understand its authority to impose
a non-guidelines sentence. However, the record reflects that the district court
was aware of its obligation to consider both the Sentencing Guidelines and the
18 U.S.C. § 3553(a) factors and does not reflect that it misunderstood its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60793    Document: 00513675057     Page: 2   Date Filed: 09/13/2016


                                 No. 15-60793

authority. Further, because Sanders did not object to his sentence, he is
limited to plain-error review. See United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007). Sanders has shown neither that the district court clearly
or obviously erred by misperceiving the extent of its authority to impose a lower
sentence nor that, but for such error, it would have done so. He has therefore
not demonstrated plain error. See Puckett v. United States, 556 U.S. 129, 135
(2009); United States v. Rivera, 784 F.3d 1012, 1018 (5th Cir. 2015).
      Sanders also argues that the district court created an unwarranted
sentencing disparity when it sentenced him to the same sentence received by
one of the two conspiracy ringleaders.        Providing evidence of “average
sentences for similarly-situated defendants or a case in which a similarly-
situated defendant received a lesser sentence” can help prove a sentencing
disparity is unwarranted. United States v. Smith, 440 F.3d 704, 709 (5th Cir.
2006).   However, Sanders has not shown that his sentence creates an
unwarranted sentencing disparity between himself and defendants “with
similar records who have been found guilty of similar conduct.” § 3553(a)(6).
      Sanders has not shown that the district court “did not account for a factor
that should have received significant weight, gave significant weight to an
irrelevant or improper factor, or exercised clearly erroneous judgment in
balancing the sentencing factors.” United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009). Accordingly, the judgment of the district court is AFFIRMED.




                                       2